DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 12/3/20 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 3, 5, and 8 have been amended.
	Claims 10-13 have been canceled.
Remarks drawn to rejections of Office Action mailed 9/3/20 include:
Priority Claim: applicants did not address the issues set forth in the non-final rejection as it relates to priority claims. See below for further details.
Claim objections: which have been overcome by applicant’s amendments and have been withdrawn.
101 rejection: which has been overcome by applicant’s amendments and has been withdrawn.
102(a)(1) rejection: which have been overcome by applicant’s amendments and have been withdrawn.
112 1st paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.



Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 1/23/17. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0010639 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (Zeitschrift fuer Naturforschung, C: Journal of Biosciences, 2013, 68(5/6), pp 253-258).
	Martin et al. disclose a composition comprising ergost-8(14)-en-3-ol acetate which would be represented structurally as:

    PNG
    media_image1.png
    232
    475
    media_image1.png
    Greyscale
which reads on the instant compounds wherein R is acetyl. See table I. The inclusion of this compound in the extract of the art would meet the limitations of the instant claims since they only require the compound to be in a composition. Removal of acetyl as an option for the R-group in claim 3 would obviate this rejection. 

Allowable Subject Matter
Claims 1-2 are allowed.
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623